DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Mr. Bhargava on May 6, 2022.
The application has been amended as follows: Cancel claims 10-20.


Claim Rejections - 35 USC § 112 - Indefinite
The rejections under 35 U.S.C. 112(b) are withdrawn in light of the Interview with Applicant’s attorney and the Response filed May 2, 2022.  See the attached Interview Summary/
 
Allowable Subject Matter
Claims 1-9 are allowed.
The following is an examiner’s statement of reasons for allowance.  The prior art of record teaches the general subject matter of the claimed invention, including the use of an OTDR, an optical data transmitter transmitting data from a first end of a DUT towards a second end of the DUT, the use of a switch to selectively switch signals to different optical receivers, and a processor for controlling various elements of the device.  However, the prior art of record fails to teach, in combination with other claim limitations, an apparatus comprising a data receiver to receive further data that is transmitted by the OTDR from the second opposite end of the DUT towards the first end of the DUT, and a receiver level controller to adjust based on an amplitude of the further data, a direction of receiving the further data towards a first receiver or towards a second receiver, as recited in claim 1.
US 2008/0225377 (Beller) at FIG. 1 illustrates an OTDR including an optical source 103, an optical receiver 104, and a switch 105 which controllably connects the source 103 and receiver 104 to a fiber 106 which connects to the DUT (not shown).  

    PNG
    media_image1.png
    470
    513
    media_image1.png
    Greyscale

See also [0003] and [0004].
[0003] FIG. 1 shows a schematic illustration of an OTDR setup of the prior art. According to FIG. 1 a transmitter driver 101 establishes an electrical signal driving a transmitting device 103. Consequently, the transmitting device 103 is acting as an optoelectric converting device and transforms the electrical signal into an optical signal and emits the optical signal which is provided to an optical directional device 105. The optical directional device 105 directs the optical signal into an optical fiber 106. The optical fiber 106 is the optical front end of the displayed OTDR setup and provides the connection to a DUT, e.g. a fiber under test (not shown).

[0004] The optical signal reflected by the DUT (not shown) is then provided by the fiber 106 back to the optical directional device 105. The optical directional device 105 provides the reflected optical signal to a receiving device 104 acting as another optoelectric converter, which converts the reflected optical signal back into an electrical signal. The electrical signal is then provided to a receiver 102 as an evaluation unit for the OTDR measurement.

US 2007/0091297 (Beller) at FIG. 1 teaches an OTDR 1 including an optical transmitter 11, optical receiver 12, and a coupler 20 connecting the transmitter 11 and receiver 12 to the DUT 3 

    PNG
    media_image2.png
    291
    488
    media_image2.png
    Greyscale

FIG. 1 also teaches a processor 15 for controlling the OTDR 1.  FIG. 2 illustrates a more detailed view of the OTDR including two couplers 201, 202 and a filter 203 for providing different wavelengths to two different optical receivers 102, 103.  

    PNG
    media_image3.png
    323
    478
    media_image3.png
    Greyscale

The paper by Lee entitled “A Practical In-Service Supervisory Technique Using Reflected-Pulse Detection Based on OTDR for Optically Amplified Passive Branched CATV Networks” at FIG. 1 teaches the use of an OTDR with EMT devices.

    PNG
    media_image4.png
    542
    673
    media_image4.png
    Greyscale

The OTDR is connected to various EMTs, and there are also data transmitters and receivers in the system.  An expanded view of the EMT from FIG. 1 is provided below.

    PNG
    media_image5.png
    194
    263
    media_image5.png
    Greyscale

The EMT includes optical switches OSW which are controlled by the Comparator Circuitry and the Driving Circuitry, which controls whether the split signal from optical couplers OCR is connected to a reflector R or a non-reflector N.  See, a more detailed discussion in Section II, A on pages 1-2.  
US 2004/0218171 (Peerlings) at FIG. 1 illustrates a system with an OTDR 10 including a laser 2 and detector 3 with coupler 5.  The DUT 9 is illustrated as a fiber with a mirror 1 on the far side.

    PNG
    media_image6.png
    758
    338
    media_image6.png
    Greyscale


US 2020/0326261 (CHAMPAVERE) at FIG. 1A illustrates an OTDR 100 including a DUT interrogator 108 that transmits light into the DUT 104 and analyzes the reflected light (e.g., see [0038]).  

    PNG
    media_image7.png
    744
    526
    media_image7.png
    Greyscale

It also includes one or more virtual sensors 106 connected to the DUT and operating with the virtual sensor generator 102 for monitoring characteristics of the DUT 104.  See, for example:
[0033] According to another example of implementation of the systems and methods disclosed herein, the systems and methods may include monitoring of the deployment of a fiber network. The different types of virtual sensors may be moved along the network following its construction to perform test, troubleshooting, and fiber characterization. Distributed fiber optic measurements may be combined with portable solutions to extend the capabilities in terms of virtual sensor types and performances.

[0034] According to another example of implementation of the systems and methods disclosed herein, the systems and methods may be used to perform optic distributed acoustic sensing for third party intrusion detection. In such an application, a mobile virtual sound detector may be located along a fiber section close to a work area near the fiber cable (e.g., the DUT as disclosed herein) to detect potential impact or damage on the fiber cable, or a water or gas pipe equipped with a fiber optic.

[0035] FIG. 1A illustrates an operational layout of a fiber optic virtual sensing system (hereinafter also referred to as “system 100”) in accordance with an example of the present disclosure.

[0036] Referring to FIG. 1A, the system 100 may include a virtual sensor generator 102 that is operatively connected to a device under test (DUT) 104 to generate one or more virtual sensors 106 (illustrated as VS#1, VS#2, VS#3, . . . , VS#n) along the DUT 104. The virtual sensor generator 102 may also be denoted as a processing, monitoring, and virtualization unit.

In particular, the virtual sensor generator 102 analyzes reflected signals to determine an attribute of the DUT 104 as sensed by the virtual sensors 106.  See, for example:
[0038] A DUT interrogator 108 that is operatively connected to the DUT 104 may transmit a stimulus optical signal into the DUT 104. The DUT interrogator 108 may also be denoted as a distributed fiber-optic interrogation unit. The DUT interrogator 108 may analyze reflected light resulting from the transmitted stimulus optical signal. Further, the DUT interrogator 108 may determine, based on the analysis of the reflected light, an attribute of the DUT 104 sensed by the one or more virtual sensors 106.

US 2020/0041360 (CHAMPAVERE) at FIG. 1 teaches an OTDR 100 used with a DUT 108.

    PNG
    media_image8.png
    840
    603
    media_image8.png
    Greyscale

FIG. 2 teaches the use of a dual wavelength signal 200 source with the DUT 202 in the OTDR.

    PNG
    media_image9.png
    783
    601
    media_image9.png
    Greyscale

In addition, there is an optical filtering device 206, 208 used to separate the reflected signals and pass the appropriate wavelength to the appropriate receiver 212, 214.
US 2016/0337034 (Ruchet) teaches a device for measuring a DUT.  FIGS. 2A and 2B illustrate two embodiments with the DUT 50 in two different orientations.  

    PNG
    media_image10.png
    482
    660
    media_image10.png
    Greyscale

FIG. 5 illustrates the OTDR 526 in more detail, including an optical source 504, optical detector 506, and a processor 530:

    PNG
    media_image11.png
    766
    386
    media_image11.png
    Greyscale



US 2018/0313719 (Bonche) at FIG. 1 teaches an OTDR device 100 including an LED 102for transmitting light into the first end of a DUT 106, and a PD 112 for receiving reflected signals, and a processor 114.  

    PNG
    media_image12.png
    752
    648
    media_image12.png
    Greyscale

US 2014/0009763 (Bao) at FIG. 4 teaches a test system including an OTDR 42, laser 44 and pulse generator 48 going through AO Swirch 46, and an optical receiver 56 used with the DUT 50.

    PNG
    media_image13.png
    322
    683
    media_image13.png
    Greyscale


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636